DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2012/0313579, in view of Peralta et al. US 2021/0210984.
Regarding Claims 1 and 8, Matsumoto teaches a wireless power transmission device (contactless charge system 100, fig, 1), comprising: 
a transmitting unit (contactless power supply device 10, fig, 1), and 
a current detection unit (input current measurement unit 11, fig. 1), 
a control unit (primary side controller 12, fig. 1) respectively connected to the transmitting unit, wherein the control unit is respectively connected to the current detection unit, and 
wherein: the current detection unit is configured to acquire an input current of the transmitting unit (refer to [0022]-[0023]); 
a temperature of a transmitting coil (primary coil L1, fig. 1) in the transmitting unit is acquired (The distance changes in accordance with the current value of the input current, the temperature, the shape of the primary coil L1, refer to [0050]); 
the control unit is configured to: determine a first current reference value according to the temperature of the transmitting coil provided by the temperature detection unit (The primary side controller 12 obtains the current value of the input current from the input current measurement unit 11 to the oscillation unit 13 in predetermined detection cycles…, refer to [0049]); and 
determine a foreign object detection result according to the input current provided by the current detection unit and the first current reference value, wherein the foreign object detection result is used for indicating whether there is a foreign object in a transmission space of the wireless power transmission device (The primary side controller 12 adds a predetermined current value I to the held reference current value and generates a first threshold. When a most recent input current measured in the most recent detection cycle by the input current measurement unit 11 during a charging state is greater than or equal to the first threshold, the primary side controller 12 determines that a metal foreign object is present. In the illustrated example, the primary side controller 12 holds the current value of the input current measured in the cycle that is one cycle ahead of the present one. The current value I, which is added to the reference current value, is set through experiments and differs in accordance with the expected size, type, material, and shape of a metal foreign object; the heating temperature at which the occurrence of an abnormality can be anticipated; the detection cycle; the shape, size, and material of the primary coil L1; the normal current value of the input current; and the like. When the most recent input current becomes greater than or equal to the first threshold, this indicates that the input current has been increased by a change amount that is greater than or equal to the current value I during a period from when the primary side controller 12 holds the reference current value to the most recent detection cycle. The increase in the input current provides sufficient support for anticipating the presence of a metal foreign object, refer to [0050]-[0051]).
Matsumoto teaches the temperature of the coil related to an anticipated time required for heating the coil, however is silent regarding a temperature detection unit connected to the control unit thereby acquiring the temperature of a transmitting coil.
Peralta teaches a temperature detection unit (transmission antenna temperature sensor 358, fig. 8) connected to the control unit (dynamic tuning controller 350, fig. 8) thereby acquiring the temperature of a transmitting coil (transmission antenna 321, fig 8 and refer to [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the temperature sensor as taught by Peralta with the wireless power transmission device of Matsumoto in order to more accurately obtain the temperature of the primary coil for improved detection of foreign objects.
Regarding Claims 2 and 9, the combination of Matsumoto and Peralta teaches all of the limitations of Claims 1 and 8 above and further teaches a storage unit (memory device, refer to [0024] of Matsumoto) connected to the control unit, wherein: the storage unit is configured to store a preset temperature and a preset current reference value corresponding to the preset temperature; and the control unit acquires the preset current reference value from the storage unit, and updates the preset current reference value according to the temperature of the transmitting coil to obtain the first current reference value (refer to [0052] of Matsumoto).
Regarding Claims 3 and 10, the combination of Matsumoto and Peralta teaches all of the limitations of Claims 2 and 9 above and further teaches wherein: the storage unit is further configured to store a scale factor; and the control unit acquires the scale factor from the storage unit, and calculates the first current reference value according to the scale factor, the preset temperature, the preset current reference value, and the temperature of the transmitting coil (refer to [0048]-[0054] of Matsumoto).
Regarding Claims 4 and 11, the combination of Matsumoto and Peralta teaches all of the limitations of Claims 3 and 10 above and further teaches wherein the first current reference value is calculated by formula: Iref = k X (T - Tinitial) + Iinitial wherein Iref is the first current reference value, Iinitial is the preset current reference value, k is the scale factor, Tinitial is the preset temperature, and T is the temperature of the transmitting coil.
Regarding Claims 5 and 12, the combination of Matsumoto and Peralta teaches all of the limitations of Claims 3 and 11 above and further teaches wherein the scale factor is a ratio of a difference between average values of two input currents obtained at two different temperatures to a difference between the two temperatures (refer to [0048]-[0056] of Matsumoto).
Regarding Claim 15, the combination of Matsumoto and Peralta teaches all of the limitations of Claim 10 above and further teaches comprising an interface unit connected to the control unit, wherein: the interface unit is configured to control the device to enter a calibration state; and the control unit is configured to acquire an average value of input current corresponding to a first temperature, and store the first temperature as the preset temperature and the average value of input current corresponding to a first temperature as the preset current reference value into the storage unit (refer to [0024] and [0032] of Matsumoto).
Regarding Claim 16, the combination of Matsumoto and Peralta teaches all of the limitations of Claim 15 above and further teaches wherein the control unit is further configured to: acquire an average value of input current corresponding to a second temperature; determine the scale factor according to the average value of input current corresponding to the first temperature and the average value of input current corresponding to the second temperature; and store the scale factor into the storage unit (refer to [0052] of Matsumoto)..
Regarding Claim 17, the combination of Matsumoto and Peralta teaches all of the limitations of Claim 16 above and further teaches wherein the scale factor is a ratio of a difference between the average value of input current corresponding to the first temperature and the average value of input current corresponding to the second temperature to a difference between the first temperature and the second temperature (refer to [0048]-[0056] of Matsumoto).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2012/0313579, in view of Peralta et al. US 2021/0210984, in view of Watanabe US 2019/0157914.
Regarding Claims 6 and 13, the combination of Matsumoto and Peralta teaches all of the limitations of Claims 1 and 8 above, however is silent wherein: the current detection unit comprises a low-pass filter configured to acquire an average value of the input current; the control unit determines a current threshold according to the first current reference value; and compares the average value of the input current with the current threshold to determine the foreign object detection result.
Watanabe teaches wherein: the current detection unit (220, fig. 8) comprises a low-pass filter (224, fig. 8) configured to acquire an average value of the input current; the control unit determines a current threshold according to the first current reference value; and compares the average value of the input current with the current threshold to determine the foreign object detection result (refer to [0074]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the temperature sensor as taught by Watanabe with the wireless power transmission device of the combination of Matsumoto and Peralta in order to more accurately obtain the temperature of the primary coil for improved detection of foreign objects.
Regarding Claims 7 and 14, the combination of Matsumoto, Peralta, and Watanabe teaches all of the limitations of Claims 6 and 13 above and further teaches wherein under a circumstance that the average value of the input current is greater than the current threshold, the control unit determines that the foreign object detection result is used for indicating that there is a foreign object in a transmission space of the wireless power transmission device (refer to  [0048]-[0054] of Matsumoto  and [0074]-[0077] of Watanabe).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2012/0313579, in view of Peralta et al. US 2021/0210984, in view of II US 2017/0279310.
Regarding Claim 18, the combination of Matsumoto and Peralta teaches all of the limitations of Claim 8 above, however is silent wherein the transmitting unit comprises: an inverter circuit, a resonance compensation circuit and the transmitting coil connected in sequence, and the inverter circuit is connected to the current detection unit and the control unit respectively; wherein the control unit controls the inverter circuit to convert input direct current power into alternative current power, and transmit the alternative current power through the transmitting coil.
II teaches wherein the transmitting unit (Ut, fig. 1) comprises: an inverter circuit (INV, fig. 1), a resonance compensation circuit (refer to [0042])and the transmitting coil (Ltu, fig. 1) connected in sequence, and the inverter circuit is connected to the current detection unit (Dtu, fig. 1) and the control unit respectively; wherein the control unit controls the inverter circuit to convert input direct current power into alternative current power, and transmit the alternative current power through the transmitting coil (refer to [0042] and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by II with the wireless power transmission device of the combination of Matsumoto and Peralta in order to improve detection of foreign objects.
Regarding Claim 19, the combination of Matsumoto, Peralta, and II teaches all of the limitations of Claim 18 above and further teaches wherein when the input current of the transmitting unit is detected, the control unit controls an operating frequency of the inverter circuit to a preset frequency, wherein the preset frequency is greater than a resonant frequency  (refer to [0042] and [0049] of II).
Regarding Claim 20, the combination of Matsumoto, Peralta, and II teaches all of the limitations of Claim 18 above and further teaches wherein during a foreign object detection stage, the control unit controls the inverter circuit to operate intermittently (refer to [0042] and [0049] of II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
26 July 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836